Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Pilot Program

Applicant's request for consideration under the After Final Consideration Pilot Program 2.0 is acknowledged. Because the amendment would require more searching and/or consideration than can be completed in the time afforded by the After Final Consideration Pilot Program 2.0, the request for consideration under the After Final Consideration Pilot Program 2.0 has not been granted. The amendment submitted on Feb. 10, 2021 has not been entered.

	
Response to Arguments

Although the amendment submitted on Feb. 10, 2021 has not been entered, Applicant’s arguments submitted on Feb. 10, 2021 (herein “Remarks”) are addressed here in part.
The amendment of claim 33 to recite weight percentages would necessitate a written description rejection under 35 U.S.C. § 112(a).
Applicant argues (bottom of p. 6 of Remarks) that Mang teaches away from bentonite. This argument is unpersuasive because it does not explain why such a teaching away would amount to a deficiency of the rejection.
Applicant presents arguments (p. 8 of Remarks) drawn to the ability to produce pectin in a process that includes a step of removing insoluble peel waste and regarding a reference that describes the use of gums and pectin to increase water binding capacity of baked goods having dietary fiber. These arguments are unpersuasive because they do not establish that pectin is not a dietary fiber. Applicant challenges the finding by official notice (top of p. 8 of Remarks). Attached hereto is a reference describing pectin as a dietary fiber (See Lattimer; abstract and section 2.3). MPEP 2144.03.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764